RESOLUCIÓN
Evaluado el Informe del Procurador General, y la Con-testación a Informe del Procurador General presentada por el querellado, se ordena la suspensión provisional del ejer-cicio de la abogacía y de la notaría del Sr. José G. Cruz Arroyo, hasta que este Tribunal disponga finalmente del presente proceso disciplinario. Le imponemos el deber de notificar a todos sus clientes de su presente inhabilidad para seguir representándolos, que les devuelva cuales-quiera honorarios recibidos por trabajos no realizados e in-forme oportunamente de su suspensión a los distintos foros judiciales y administrativos del país. Deberá, además, cer-tificarnos dentro del término de treinta días, a partir de la notificación de la presente Resolución, el cumplimiento de estos deberes.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. La Juez Asociada Señora Rodríguez Rodrí-guez no interviene.
(.Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo